Citation Nr: 1440402	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES


1. Whether the retroactive termination of additional disability compensation benefits for a dependent spouse, C., effective February 1, 1996, was proper.

2.  Whether the retroactive grant of additional disability compensation benefits for a dependent spouse, P., effective May 1, 2010, was proper. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1991.

This case is before the Board of Veterans' Appeal (Board) on appeal from a June 2010 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the RO characterized the issue as whether the debt created in the amount of $8,650 was valid when the Veteran's spouse C. was removed from his award effective February 1, 1996.  However, the consideration of this matter actually encompasses both issues listed on the front page of this decision; thus the issues on appeal have been recharacterized as indicated.  

The issue of entitlement to a waiver of the overpayment in the amount of $8,650 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In an April 1992 rating decision, the Veteran was granted service connection for various disabilities; the combined rating was 40 percent.

2.  In a May 1992 letter, the Veteran was informed of the outcome of the April 1992 rating decision and that his combined rating was 40 percent; he was requested to provide information regarding his dependent(s); and he was provided a VA Form 21-8764 which stated that that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.


3.  In August 1992, the Veteran furnished a VA Form 21-686c, Declaration of Status of Dependents, in which the Veteran reported that he was married to C.; VA added his dependent spouse to his award.  

4.  In a February 1993 letter, the Veteran was notified of his rate of his compensation award and that he was receiving additional benefits for his spouse; he was told that he was obligated to notify VA immediately if there was any change in his dependents and that failure to promptly notify VA of a dependency change would result in the creation of an overpayment in his account; he was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.

5.  In January 1996, the Veteran and C. divorced, but the Veteran did not notify VA of his change in dependency status.  

6.  In a March 2001 letter, the Veteran was told that it was his responsibility to report any changes in the number of his dependents; he was provided a form to complete regarding his dependents, but there is no completed form in the record.  

7.  In June 2002, the Veteran married P., but did not inform VA.  

8.  In a March 2010 letter, VA proposed to reduce the Veteran's benefits since he had not verified his dependency status.  

9.  In April 2010, the Veteran verified his dependency information.  

10.  The RO removed C. from the Veteran's award of VA disability compensation benefits effective February 1, 1996, and added P. to the award effective May 1, 2010; the actions of the RO resulted in the creation of an overpayment.



CONCLUSIONS OF LAW

1.  The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, C., effective February 1, 1996, was proper.  38 U.S.C.A. § 5112(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.501(d)(2) (2013). 

2.  The retroactive grant of additional disability compensation benefits for a dependent spouse, P., effective May 1, 2010, was proper.  38 U.S.C.A. §§ 5110(n), 5111(a), (d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.401(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, there is no additional evidence to be obtained.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  As such, no further action is required pursuant to the VCAA. 

In an April 1992 rating decision, the Veteran was granted service connection for various disabilities; the combined rating was 40 percent.  In a May 1992 letter, the Veteran was informed of the outcome of the April 1992 rating decision and that his combined rating was 40 percent.  He was also was requested to provide information regarding his dependent(s) and he was provided a VA Form 21-8764 which stated that that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.

At this juncture, the Board notes that the Veteran contends that he has been unaware over the years of his combined disability rating, believing that it was only 20 percent.  However, the record clearly reflects that he was awarded a combined 40 percent disability rating and was informed of the rating decision.  The notification letter is contained in his claims file.  

In August 1992, in response to the May 1992 letter, the Veteran furnished a VA Form 21-686c, Declaration of Status of Dependents, in which the Veteran reported that he was married to C.; VA thereafter added his dependent spouse to his award.  

 In a February 1993 letter, the Veteran was notified of his rate of his compensation award and that he was receiving additional benefits for his spouse; he was told that he was obligated to notify VA immediately if there was any change in his dependents and that failure to promptly notify VA of a dependency change would result in the creation of an overpayment in his account.  He was again provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.

According to information and documentation now contained in the record, in January 1996, the Veteran and C. divorced.  The Veteran did not notify VA of his change in dependency status.  

In a March 2001 letter, the Veteran was told that it was his responsibility to report any changes in the number of his dependents; he was provided a form to complete regarding his dependents.  No form was thereafter received.  

In June 2002, the Veteran married P., but did not inform VA.  

In a March 2010 letter, VA proposed to reduce the Veteran's benefits since he had not verified his dependency status.  In April 2010, the Veteran verified his dependency information with documentation.  

Although the RO, in the March 2010 letter, originally proposed to reduce the Veteran's benefits from August 1992, the removal of his dependent spouse C. was actually made February 1, 1996, the first day of the month following their divorce.  Since the Veteran initially notified VA of his new dependent spouse P., in April 2010, she was added to his award May 1, 2010, the first day of the month following the notification.  The actions of the RO resulted in the creation of an overpayment.

The Board notes that the Veteran asserts that he never received notification letters from the RO regarding his obligation to report his dependents.  The claims file clearly contains the letters cited above.  They were sent to the Veteran's address of record.  

The Court has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Court specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show actual compliance with the administrative procedure.  In order to rebut the presumption of administrative regularity in this case, the evidence must show that the Veteran in fact did not receive the notices and clear evidence must show the VA did not provide such notice.  A review of the February 1993 letter shows that the Veteran responded directly to this letter; thus he received it.  The earlier May 1992 letter was sent to the same address.  The March 2001 letter was sent to another address, apparently the address of record.  However, even if the Veteran never received the March 2001 letter (as there was no response), the Board is satisfied that the two earlier letters were received.  Further evidence or fact of non-receipt may arguably raise an inference that a notice letter was not mailed, but it is not the type of "clear evidence" required to rebut the presumption of regularity.  See Montalvo v. Brown, 7 Vet. App. 312, 314; Ashley.  There is nothing in the record that shows that all of the notice letters were not actually mailed by the RO.  Nonetheless, the record reflects that the May 1992 and particularly the February 1993 (with the Veteran's response) letters were sent to the Veteran and received by him.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated a combined 40 percent disabled for his service-connected disabilities.  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  

An effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  

The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income  38 U.S.C.A. § 5111(a), (d). 

In particular, in the February 1993 letter, the RO informed the Veteran that he should promptly inform the RO of any change in the status of his dependents.  He was provided a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  The Veteran then divorced C. in January 1996 and later married P. in 2002.  He did not notify VA of these events.  The Veteran initially updated VA on his dependency status in April 2010.  Further, had the Veteran notified VA at any earlier time, action should have been taken to remove C. and then add P. to his award at an earlier time.  No action was ever taken by the Veteran.  Since there is no record of any notice prior to  2010, P. was not added to his award until the first day of the next month, May 1, 2010.  C. was removed the first day of the month following their divorce.  These actions comply with VA law and regulations, as cited above. 

With regard to the removal of C., as noted, the first notice that the Veteran and C. had divorced was received in April 2010.  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  The Veteran and C. divorced in January 1996 and she was properly removed from his benefits award on February 1, 1996, the first day of the next month. 

Obviously, for the period of time between the Veteran's divorce from C. and his marriage to P., he was not married and was not entitled to any benefits for a spouse.  The RO terminated the Veteran's additional benefits for a spouse for that period.  This action was proper.  Thereafter, the RO did not resume additional benefits for a spouse (P.) until May 1, 2010.  With regard to the addition of P. to the award, again, the first notice that the Veteran and P. had married was received in April 2010.  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective. 

The law is clear that the Veteran's right to receive additional disability compensation with respect to C. ceased after their divorce.  The law is equally clear that, in order to have regained entitlement to additional compensation for a dependent spouse, the Veteran was required to file a claim therefor, and to identify his new wife, after which the effective date would have been the month after the remarriage, had he so filed within one year of remarrying.  In this case, more time had elapsed. 

The Board is sympathetic that he is not getting additional benefits for a spouse for a period of time when he was in fact married; however, in order to be entitled to such benefits, he had to comply with the VA notification requirements and he did not do so.  Unfortunately, VA controlling law and regulations prohibit him being paid additional benefits during that period of time.  Thus, the Board finds that the overpayment in this case was properly created. 

To the extent that it is argued that the Veteran was not properly advised by VA, being a victim of misinformation regarding the claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991). 

Finally, the Board notes that the Veteran has also made various arguments regarding his ability to repay the debt that has been created; however, these matters pertain to the waiver issue which is being referred back to the RO for proper action. 


ORDER

As the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, C., effective February 1, 1996, and the retroactive grant of additional disability compensation benefits for a dependent spouse, P., effective May 1, 2010, were proper, the appeal is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


